Case 16-29529        Doc 44     Filed 12/31/18     Entered 12/31/18 17:23:59          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 29529
         Tijuana Carroll

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/16/2016.

         2) The plan was confirmed on 11/16/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/02/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 01/08/2018.

         5) The case was Dismissed on 09/24/2018.

         6) Number of months from filing to last payment: 24.

         7) Number of months case was pending: 27.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-29529              Doc 44             Filed 12/31/18    Entered 12/31/18 17:23:59                 Desc         Page 2
                                                               of 3



 Receipts:

           Total paid by or on behalf of the debtor                        $11,220.00
           Less amount refunded to debtor                                   $1,277.42

 NET RECEIPTS:                                                                                                  $9,942.58


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                             $4,016.76
     Court Costs                                                                           $0.00
     Trustee Expenses & Compensation                                                     $430.32
     Other                                                                                 $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                              $4,447.08

 Attorney fees paid and disclosed by debtor:                              $350.00


 Scheduled Creditors:
 Creditor                                                   Claim         Claim            Claim        Principal       Int.
 Name                                             Class   Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP as agent for          Unsecured           0.00         66.98            66.98           0.00        0.00
 City of Chicago Department of Revenue        Unsecured      2,500.00         971.00           971.00           0.00        0.00
 Comcast                                      Unsecured         800.00           NA               NA            0.00        0.00
 Commonwealth Edison Company                  Unsecured         500.00      1,537.67         1,537.67           0.00        0.00
 DEPTEDNELNET                                 Unsecured      1,794.00            NA               NA            0.00        0.00
 Dish Network                                 Unsecured         500.00           NA               NA            0.00        0.00
 Enhanced Recovery                            Unsecured      1,842.00            NA               NA            0.00        0.00
 I C SYSTEM INC                               Unsecured         136.00           NA               NA            0.00        0.00
 Professional Career and Training Institute   Unsecured      1,300.00            NA               NA            0.00        0.00
 Social Security Administration-Great Lake    Unsecured     10,000.00            NA               NA            0.00        0.00
 United Furniture & Electronics               Secured        2,500.00           0.00         2,500.00        362.66      146.25
 United States Dept Of Education              Unsecured      3,133.00       5,047.74         5,047.74           0.00        0.00
 White-Davis, Arbred                          Unsecured     10,720.00            NA               NA            0.00        0.00
 Wollemi Acquisitions LLC                     Unsecured            NA       2,146.18         2,146.18           0.00        0.00
 Wollemi Acquisitions LLC                     Secured       15,740.00     15,740.00        15,740.00       3,450.31    1,536.28




UST Form 101-13-FR-S (9/1/2009)
Case 16-29529        Doc 44      Filed 12/31/18     Entered 12/31/18 17:23:59             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $15,740.00          $3,450.31           $1,536.28
       All Other Secured                                  $2,500.00            $362.66             $146.25
 TOTAL SECURED:                                          $18,240.00          $3,812.97           $1,682.53

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $9,769.57               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,447.08
         Disbursements to Creditors                             $5,495.50

 TOTAL DISBURSEMENTS :                                                                       $9,942.58


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
